Fittin this information to identify the case:

Debtor 1 McQuillen Place Company, LLC

Debior 2 z
(Spouse, 1f filma)

United States Bankruptcy Court for the: Northern _ District of lowa

Case number _!?-00507

 

 

Official Form 410
Proof of Claim 0419

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C, § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
cocuments that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do net send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person whe files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157. and 3571

 

Fill in al! the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

Identify the Claim

1. Who is the current Amelia Trust

creditor? = — a — —— ————
Name af the current creditor (the person or entity to be paid for this ciaim)

Other names the creditor used with ihe debtor

2. Has this claim been ?
acquired from No

someone else? Q Yes. From whom? a : _ _ _
3. Where should notices Where should notices to the crediter be sent? Where should payments to the creditor be sent? tif
and payments to the different)
creditor be sent? Amelia Trust
t/a Charles M, Thomson, Trustee en

Federal Rule of Name ° ce - — - z a -
Bankruptcy Procedure —
(FRBP) 2002(g) wu ean ae Ave., Suite a _ _ - a _

Number Street Number Street

Charles City, Inwa 50616
City State "ZIP Code Ciy : State ZIP Code

847.456.1911

Contact phone Contact phone

 

Contact email Charleythomson(@ hotmail.com
a Eee

Contact email
Uniform claim identifier for electronic payments in chapter 13 (if you use one}

4. Boes this claim amend No

one already filed? CJ Yes. Claim number on court claims registry (if known) Filed on

MM / DD fy

5. Do you know ifanyone EE) No

else has filed a proof, = C) ves who made the earlier filing?
of claim for this claim?

Official Form 410 Proof of Claim page 1

Case 6:20-cv-02041-CJW-KEM Document 12-17 Filed 07/07/20 Page 1of 3
ae Give Information About the Glaim as of the Date the Case Was Filed

 

6. Do you have any number [J No

you use to identify the
debtor?

7? How much is the claim?

oO

What is the basis of the
claim?

9. Is all or part of the claim
secured?

16. Is this claim based ona
lease?

11. Is this claim subject to a
right of setoff?

Official Form 410

CO Yes. Last 4 digits of the debtor's accounl or any number you use to identify the debtor

4 ' 28 . : .
$ Be . Does this amount include interest or other charges?

) No

LI) Yes. Aitach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A}.

Examples: Goods sold, money loaned. lease, services performed, personal injury or wrongful death, or credit card
Altach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3004(c}

Limit disclosing information that is entitled to privacy, such as health care information.
Reimbursement for indemnification obligations (sce guarantees to First Security Bank).

&) No

CJ Yes. The claim is secured by a lien on property.
Nature of property:

[J Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

QO) Moter vehicle

(J Other. Describe

Basis for perfection:

Atlach redacted copies of documents, if any, that show evidence of perfection of a securily interest (for

example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.}

 

Value of property.

Amount of the claim thatis secured: $

Amount of the claim that is unsecured: §___ = (The sum of the secured and unsecured
amounts should match the amount in line 7.}

Amount necessary to cure any default as of the date of the petition:  $

Annual Interest Rate (when case was filed) _

C) Fixed

O) variable
No
QC) Yes. Amount necessary to cure any default as of the date of the petition. 3
No

C) ves, Identify [he property

Proof of Claim page 2

Case 6:20-cv-02041-CJW-KEM Document 12-17 Filed 07/07/20 Page 2 of 3
12. Is all or part of the claim
entitled to priority under
11 U.S.C. § 507(a)?

A claim may de partly
priority and partly
noanpriority. For exampie,
in some categories, the
law limits the amount
entitled to priority.

| Part :| Sign Below

E) No
L) Yes. Check one:

CJ Domestic support obligations {including alimony and child support) under
11:ULS.C. § 507(a)(1)(A) or (a)(1)(B).

Q Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use, 11 U.S.C. § 507(a}(7).

Q) Wages, salaries, or commissions (up to $13,650") earned within 180 days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier.
171:ULS.C. § 507(a}(4).

C) taxes or penalties owed to governmental units. 11 U.S.C. § 507(a){8).

O) Contributions to an employee benefit pian. 11 U.S.C. § 507(a)(5).
CJ other. Specify subsection of 11 U.S.C. § 507(a){__) that applies.

Amount entitied to priority

$

$

 

$
$

 

* Amounts are subject to adjustment on 4/01/22 and every 3 years afler (hal for cases begun on or after the date of adjustment.

 

The person completing
this proof of claim must
sign and date it.

FRBP 901 1(b).

If you file this claim
electronically, FRBP
5005(a}(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent claim could be
fined up to $500,000,
imprisoned for up te 5
years, or both.

18 U.S.C, §§ 152, 157, and
357.

Official Form 440

Case 6:20-cv-02041-CJW-KEM Document 12-17

Check the appropriate box:

&] | am the creditor

C) | am the creditor's attorney or authorized agent.

CL) |am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004
| am @ guarantor, surety, endorser, or other codebtor Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true

and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executed on date 07/05/2019
MM? OD 7 vvY¥

AMELIA TRUST, an lowa inter vivos trust

Sigtiature Charles M. Thomson, Trustee
Print the name of the person who is completing and signing this claim:

Charles M, Thomson

 

Name +e we — —— ———= =
First name Middle name Last name
Title alitust a ——— _ _
Company i i i —< = aes at
Identify the corporate servicer as the company if the authorized agent is a servicer
Address Alto N, Grand Ave., Suite 300 . —_ ee ee
Number Street
Charles City, lowa 50616
City State ZIP Code
Contact phone 847-456-1911 Email charleythomson(@ hotmail.com

 

 

Proof of Claim

page 3

Filed 07/07/20 Page 3 of 3
